IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


IN RE: JOSEPH L. KOEPFINGER, AN                 : No. 162 WAL 2021
INDIVIDUAL                                      :
                                                :
                                                : Petition for Allowance of Appeal
PETITION OF: JOSEPH L. KOEPFINGER               : from the Order of the Superior Court


                                        ORDER



PER CURIAM

      AND NOW, this 17th day of May, 2022, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by petitioner, is:


      What is the effect of a Power of Attorney which is not executed in conformance
      with the statute and did the Superior Court commit reversible error by reversing
      the trial court which held that a trust was void and terminated as it was created by
      a Power of Attorney which was later declared void ab initio?